Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/28/2021 is acknowledged.
Accordingly, claims 1-14 are pending with claims 1-6 examined herein. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
the filter element pipes are perforated with helical slots of claim 2
the filter element pipes are made of wire with slots between turns of claim 3
the wire having a triangular profile as in claim 4
the wire profile cross-section does not exceed 1.0x2.0 mm as in claim 5, as no wire is shown. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “slot size is does” should be changed to “the slot size .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “header-connected filter modules” which renders the claim indefinite. It is unclear whether “header-connected” refers to a structural limitation of merely an arrangement of the filter modules. If the phrase is referring to a structural limitation, what is the header of the filter modules connected to? 
Claim 1 recites the limitation “the internals of which are connected to headers” which renders the claim and “the internals” lacks antecedent basis which renders the claim indefinite. It is unclear what “the internals” is referring to. Internals of what? Further, the claim previously recites “header-connected filter modules” but it is unclear what the recitation of “headers” is referring to. Therefore, it’s unclear how one of ordinary skill in the art would determine the structural connection imposed by this limitation as the meaning of both “the internals” and “headers” is unclear. 
Claim 1 recites the limitation “arranged inside” which renders the claim indefinite. It is unclear what “arranged inside” is referring to. Inside of what? Therefore, it is unclear how one of ordinary skill in the art would determine how the filter elements are arranged, as the structural meaning of inside is unclear. This is further confused by the fact that the laterally slotted filtration pipes and perforated distribution tubes are also “inside the pipes”. 
Claim 1 recites the “designed as” which renders the claim indefinite. It is unclear what “designed as” is referring to. Designed is defined as “planned or conceived in detail or for a specific purpose” and typically refers to the creation of objects specifically crafted to achieve a desired function. Therefore, it is unclear how the filter elements are designed as laterally slotted filtration pipes and perforated distribution tubes, as the recitation of “designed as” does not positively recite a structural limitation.   
Claim 1 is replete with terms having unclear or insufficient antecedent basis. A representative list, for example, includes:
the intake opening in line 2
the upper part in line 3
the sump in line 3
the reactor containment bottom in line 3
the intake of emergency cooling system pipelines in line 3
the internals in line 8

Claims 2 and 3 recite the limitation “the filter element pipes” which is unclear and “the filter pipes” has a lack of antecedent basis which renders the claim indefinite. As recited in claim 1, the filter element contains a “laterally slotted filtration pipe” with a “perforated distribution tube” nested inside. Therefore, it is unclear what the “filter element pipes” is referring to. Is it the laterally slotted filtration pipe? The perforated distribution tube? This is further confused by the fact that neither helical slots nor a wire is shown in Fig. 5.  
Claim 5 recites the limitation “the wire profile cross-section does not exceed 1.0x2.0 mm” which renders the claim indefinite. The specification merely recites the limitation (see [0027]) and it is unclear how one of skill in the art would determine whether a given triangle “cross section does not exceed 1.0x2.0mm”. What type of triangle is it? An equilateral triangle? It is further unclear how one would determine which dimension is the base and which dimension is the height for a given triangle. Does the 1.0x2.0mm refer to the base x height? Height x base?  Would a triangle having an area of less than 2.0 mm meet the claim even if its base or height dimension was greater than 1.0 or 2.0?
Claim 6 recites the limitation “the slot size” which renders the claim indefinite. It is unclear what “slot” this limitation is referring to. As recited in claim 1, both the filter module has slotted grates on sides and top and the filter elements comprises laterally slotted filtration pipes. Therefore, it’s unclear how one of ordinary skill in the art would determine what structural component has a size that does not exceed 1mm as the meaning of “the slot” is unclear. 
Any claim not specifically addressed above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolbert et al. (cited via IDS) in view of Fankhauser et al. (cited via IDS). 
Regarding claim 1, Wolbert discloses An emergency cooling system sump protection device ([0046]) comprising a system of filters (Fig. 1: 112)
wherein the system of filters consists of header-connected filter modules (124; connected via header 108) preventing debris from entering the intake of emergency cooling system pipelines ([0007] “In a nuclear reactor, a suction strainer is located in the containment area and its purpose is to keep loose materials and debris, such as insulation, from getting to the suction of the ECCS pumps during the recirculation phase”);
wherein each filter module has a slotted grate on top (136), and filter elements arranged inside (see Fig. 9) are designed as laterally slotted filtration pipes (5 and [0049] “inner perforated tube 5”) and perforated distribution tubes inside the pipes (6 and [0071] “the inner tube 6 has slotted openings extending radially outwardly characterized by segments 194”), the internals of which are connected to headers ([0076] “The filter groupings 124 are attached to the flow-through plenum 108 by a mechanical fastener”).
While Wolbert does not explicitly disclose a VVER reactor, Wolbert does disclose a strainer for an emergency core cooling system that can be used with pressurized water reactors or any nuclear power plant system comprising an ECCS ([0046]). Therefore, as suggested by Wolbert, a skilled artisan would have been motivated to apply the ECCS strainer of Wolbert to a VVER, which is a known type of a pressurized water reactor. Such a modification provides the predictable advantage of keeping loose materials and debris from getting to the ECCS pumps ([0005]). 
Wolbert does not explicitly disclose the connectivity of the filters and each filter module having slotted grates on the sides. 
Fankhauser teaches a strainer for a suction line in an emergency cooling system ([0002-0003]) installed at the intake opening of the upper part of the sump located in the reactor containment bottom ([0025] and [0003])) and connected to the intake of the emergency cooling system pipeline ([0025]) wherein each filter module (Fig. 2B: 2) has slotted grates on the sides (10, 19). It would have been obvious to one skilled in reactor design to connect the strainer of Wolbert with the connection of Fankhauser for the predictable advantage of protecting the emergency cooling system from debris ([0007]). This is further motivated by Wolbert which discloses it is known in the art to install a suction strainer located in the containment area ([0005]) for an emergency core cooling system ([0046]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the strainer of Wolbert with the side plates of Fankhauser for the predictable advantage of delaying or avoiding clogging of the filter openings by the particular fibrous debris ([0039]). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Wolbert further discloses wherein the filter element pipes are perforated with helical slots (Fig. 12: 186 and [0064]).
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Fankhauser further teaches wherein slotted grates (Fig. 2B: 10, 19) have a slot size that does not exceed 1mm ([0050] “the filter openings in the filter plate often have a maximum dimension of 1-2 mm”). It would have been obvious to modify the strainer of Wolbert with the slot size of Fankhauser for the predictable advantage of increasing the filtering effect with regard to small debris while at the same time avoiding an excessive pressure drop ([0052]). As taught by Fankhauser, the fibrous debris often have a diameter in the range of 5-10 µm and a length of up to 1mm ([0050]), thereby motivating a skilled artisan to design the slots with a maximum dimension of 1mm to allow the fibrous debris to pass through ([0050]). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolbert et al. (cited via IDS), in view of Fankhauser et al. (cited via IDS) and further in view of Deanda et al. US Pub 20020070181.
Regarding claim 3-5, the above-described combination teaches all the elements of the parent claim. Wolbert nor Fankhauser explicitly disclose the filter element pipes are made of wire. 
Deanda teaches a filter assembly (Fig. 3) wherein the filter element pipes (12) is comprised of a wire (64) with slots between turns (Fig. 3); wherein the wire (64) has a triangular profile ([0017] “wire 64 has a substantially triangular-shaped cross-section or profile”) and wherein the wire profile cross-section does not exceed a width of 2mm ([0017] “each having a width 86 of approximately .063 in [1.6 mm]”). Deanda teaches that a wire type filter is a function equivalent of a perforated pipe structure ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the Wolbert-Fankhauser system with the filter element pipes of Deanda because the substitution of one known element for another would have yielded predictable results. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.
While Deanda does not explicitly teach the wire cross-section does not exceed 1.0x2.0 mm, Deanda does disclose the width of the wire as 1.6 mm (see 68 in Fig. 4 and [0017]), which falls within one of the recited ranges (MPEP 2131.03(I)). Furthermore, it would have been obvious to use a wire profile with a height that does not exceed 1mm, because this dimension is a result-effective variable (see Fig. 4 and [0017]; the height of the wire determines the size of the flow path of the filter). Accordingly, a skilled artisan would have been motivated to design the wire profile with a cross section that does not exceed 1.0x2.0mm to optimize the efficiency of the filter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646